     Case 3:19-cv-01180-BAS-WVG Document 52 Filed 04/17/20 PageID.609 Page 1 of 5


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    GWEN DAIGLE,                                       Case No.: 19-CV-1180-BAS(WVG)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
13    v.                                                 APPOINTMENT OF GUARDIAN AD
                                                         LITEM
14    CITY OF OCEANSIDE et al.,
15                                  Defendants.          [Doc. No. 22.]
16
17
18         Pending before the Court is Plaintiff Hunter Willow Munsterman’s motion for her
19   appointment as guardian ad litem of her minor half-sister, Plaintiff R.A.Q. Defendants both
20   oppose this appointment on the basis that Munsterman and R.A.Q.’s relationship as co-
21   claimants in this litigation creates a potentially disqualifying conflict of interest. The
22   motion to appoint Munsterman as guardian ad litem is GRANTED.
23                                     I.     BACKGROUND
24         In her First Amended Complaint, Plaintiff Gwen Daigle alleges that, on October 19,
25   2018, she was arrested for public intoxication by City of Oceanside police officers. She
26   lost consciousness and then awoke in a jail cell at the San Diego County Sheriff
27   Department’s Vista Detention Facility. About a year later, on October 14, 2019, Plaintiff
28   Daigle passed away as a result of an intracranial hemorrhage. On February 2, 2020,

                                                     1
                                                                             19-CV-1180-BAS(WVG)
     Case 3:19-cv-01180-BAS-WVG Document 52 Filed 04/17/20 PageID.610 Page 2 of 5


1    Plaintiff’s counsel filed, and the Court granted, an ex parte application to substitute
2    Plaintiffs and for leave to file a second amended complaint. The application sought to
3    substitute Deborah Lee Carman, Brandon Lee Daigle, Hunter Willow Munsterman,
4    individually and as guardian ad litem for her minor half-sister R.A.Q., who is 13-years-
5    old., as plaintiffs. Plaintiff Munsterman then filed a separate application to be appointed as
6    guardian for minor Plaintiff R.A.Q.
7          Defendants oppose Munsterman’s appointment based on her status as a co-plaintiff
8    in this case in addition to her familial relationship with R.A.Q. They contend this
9    relationship and status creates a potential conflict of interest. The County provides the
10   contours of this potential conflict:
11                Munsterman serving as the guardian ad litem for R.A.Q. is rife with
           potential conflicts because a component of their claimed damages is the value
12
           of their respective relationships with their mother. As the Court is aware, there
13         is no set value for such a relationship. Rather, their corresponding
           relationships with their mother will be compared to determine what each
14
           Plaintiff’s loss is worth. As a result, Munsterman and R.A.Q. may both have
15         an interest in downplaying the nature and extent of the other’s relationship
           with their mother. Even more troubling, as guardian ad litem, Munsterman
16
           would have the ability to control the litigation on behalf of R.A.Q. even the
17         right to settle R.A.Q.’s case, when it may not be in R.A.Q.’s best interest. In
           fact, one potential benefit of Munsterman agreeing to settle R.A.Q.’s case
18
           before trial is that doing so may increase the value of Munsterman’s case.
19
20   (Doc. No. 29 at 5.)
                                       II.   LEGAL STANDARD
21
           Rule 17(c) establishes certain rules regarding representation of minors and
22
     incompetent persons in federal court actions. First, for individuals “with a representative,”
23
     the Rule provides that “[t]he following representatives may sue or defend on behalf of a
24
     minor or an incompetent person: (A) a general guardian; (B) a committee; (C) a
25
     conservator; or (D) a like fiduciary.” Fed. R. Civ. P. 17(c)(1). Second, for individuals
26
     “without a representative,” the Rule provides that “[a] minor or incompetent person who
27
     does not have a duly appointed representative may sue by a next friend or by guardian ad
28

                                                   2
                                                                               19-CV-1180-BAS(WVG)
     Case 3:19-cv-01180-BAS-WVG Document 52 Filed 04/17/20 PageID.611 Page 3 of 5


1    litem. The court must appoint a guardian ad litem—or issue another appropriate order—to
2    protect a minor or incompetent person who is unrepresented in an action.” Fed. R. Civ. P.
3    17(c)(2).
4          Pursuant to Rule 17(c)(2), the federal court thus has the power to appoint a special
5    representative for a minor or incompetent plaintiff. United States v. 30.64 Acres of Land,
6    795 F.2d 796 (9th Cir. 1986). “The role of the guardian ad litem is to protect the
7    incompetent person’s rights in the action, to control the litigation, to compromise or settle,
8    to direct the procedural steps, and make stipulations.” Golin v. Allenby, 190 Cal. App. 4th
9    616, 644 (Cal. Ct. App. 2010). As a general matter, the decision whether to appoint a
10   guardian ad litem is “normally left to the sound discretion of the trial court.” United States
11   v. 30.64 Acres of Land, 795 F.2d 796, 804 (9th Cir. 1986).
12                                        III.   DISCUSSION
13         While the potential for a theoretical conflict exists, this Court is not persuaded that
14   an actual conflict exists now. The Court first notes that Defendants’ reliance on Hernandez
15   v. Starlight Mgmt-17 LP, No. CV-17-3661-PA(FFMx), 2017 U.S. Dist. LEXIS 151115
16   (C.D. Cal. Aug. 31, 2017) is misplaced for several reasons. First, that order is an
17   unpublished in-chambers order from the Central District of California. Second, the decision
18   to not appoint the guardian ad litem was made with no analysis and was based solely on
19   the fact that the guardian ad litem was related to the incompetent. Third, the reasoning in
20   that order was based simply on the court’s “concern” that the two were related and that this
21   relationship “may” create a conflict of interest. The Court respectfully disagrees with this
22   reasoning for the reasons stated below.
23         Further, Defendants do not cite or discuss the effect of Elliott v. Versa CIC, L.P.,
24   328 F.R.D. 554 (S.D. Cal. 2018)—a recent published order issued by the very district judge
25   in this case. In Elliott, Judge Bashant initially appointed the co-plaintiff daughter as
26   guardian ad litem for her co-plaintiff mother. After two years of litigation, the defendants
27   filed a motion to remove the daughter as guardian ad litem. Judge Bashant denied the
28   defense’s motion and specifically addressed the weaknesses of Hernandez. Although the

                                                   3
                                                                               19-CV-1180-BAS(WVG)
     Case 3:19-cv-01180-BAS-WVG Document 52 Filed 04/17/20 PageID.612 Page 4 of 5


1    defense in Elliott had raised more specific reasons that a potential conflict existed, Judge
2    Bashant nonetheless found the guardian’s removal was not warranted in part because the
3    Court would ultimately have the authority to approve or reject any settlement that
4    disfavored the incompetent. Additionally, because the case had not settled and the Court
5    had not been tasked with approving a settlement, any potential conflict was inapposite
6    given the procedural posture of the case. Thus, the potential conflict was speculative and
7    premature.
8          Judge Bashant’s reasoning in Elliott applies here as well. Although        the    County
9    contends Munsterman may have the incentive to secure more settlement funds for herself
10   to R.A.Q.’s detriment, such a scenario is far too speculative at this stage. As an initial
11   matter, this case may never settle and may go to trial instead. Under that scenario, this
12   potential conflict never materializes. Second, given that Munsterman has taken R.A.Q. into
13   her home and now cares for her food, shelter, and security needs, it seems unlikely that
14   Munsterman would turn around and swindle her half-sister in this case. If the Court’s
15   reliance in Ms. Munsterman ultimately is shown to be misplaced, the Court will have the
16   authority to remove Munsterman as R.A.Q.’s guardian if the need arises in the future.
17   Elliott, 328 F.R.D. at 556 (“[I]n its discretion, the Court may remove a guardian ad litem
18   if she acts contrary to the best interests of the minor or incompetent plaintiff, has a conflict
19   of interest with the minor or incompetent plaintiff, or demonstrates an inability or refusal
20   to act.”) Being on notice of this now, Munsterman will be aware that this Court—which
21   will have the responsibility to approve any settlement—will direct a scrutinizing eye
22   towards any settlement of R.A.Q.’s claims to ensure Munsterman has faithfully carried out
23   her duties to R.A.Q. But for now, the potential conflict identified here is too speculative
24   and premature to justify denying the motion.
25   ///
26   ///
27   ///
28   ///

                                                    4
                                                                                 19-CV-1180-BAS(WVG)
     Case 3:19-cv-01180-BAS-WVG Document 52 Filed 04/17/20 PageID.613 Page 5 of 5


1                                    IV.   CONCLUSION
2          Based on the foregoing, Munsterman’s motion for her appointment as R.A.Q.’s
3    guardian ad litem is GRANTED.
4    IT IS SO ORDERED.
5    DATED: April 15, 2020
6                                                   V
                                                  Hon. William V. Gallo
7
                                                  United States Magistrate Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             5
                                                                      19-CV-1180-BAS(WVG)
